Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continuation
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 06, 2022 has been entered.


Reasons For Allowance

Claims 1 – 13 are allowable and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 13 are allowable over the prior art since the prior art references, which include Applicant’s own work, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of receiving a first signal from a first radio access node in the communication network indicating that the connected state is to be suspended, the first signal comprising: a first information identifying a security algorithm configuration to be used for encrypting data;  a second information for use in determining a first key for encrypting data to be sent between the terminal device and one of the first radio access node and another radio access node in the communication network if the connected state is resumed; and an identifier for the terminal device to be used by the terminal device when requesting the resumption of the connected state.
3GPP (3GPP TR 23.720, September 11, 2015) is relied upon to suggest a method of operating a terminal device in a communication network, the method comprising: operating the terminal device (reads on a UE, see 3GPP Figure 6.5.1.2-1 and Section 6.5.1.2) in a connected state with respect to the communication network (reads on the UE being in a RRC-Connected state, see 3GPP Section 6.5.1.2 and Figure 6.5.1.2-1); and receiving a first signal (reads on the RRC Connection Suspend command sent from the eNB to the UE which comprises a ResumeID used to address the relevant information included the UE Contexts stored in the eNB and the MME, see 3GPP Figure 6.5.1.2-1) from a first radio access node  (reads on the eNB, see 3GPP Figure 6.5.1.2-1) in the communication network (see 3GPP Figure 6.5.1.2-1) indicating that the connected state is to be suspended (reads on indicating the UE is to transition from RRC-connected to RRC state suspended, see 3GPP Section 6.5.1.2), the first signal comprising: information for use in determining a first key for encrypting data to be sent between the  (reads on the RRC Connection Suspend command sent from the eNB to the UE which comprises a ResumeID that is used at subsequent resumption of that suspended RRC Connection and used to address the relevant information including the UE Contexts stored in the eNB and the MME, see 3GPP Figure 6.5.1.2-1 and Section 6.5.1.2) terminal device (reads on a UE, see 3GPP Figure 6.5.1.2-1 and Section 6.5.1.2) and the first radio access node  (reads on the eNB, see 3GPP Figure 6.5.1.2-1) if the connected state is resumed (reads on the UE provides an authentication token used to securely identify the UE and the previously received ResumeID to be used by the eNB to access the stored information required to resume the RRC Connection, see 3GPP Section 6.5.1.3 and Section 6.5.1.2); however, 3GPP does not teach Applicant’s claim language.
Rayavarapu (EP2645804 A1) is relied upon to suggest operating the terminal device (reads on a mobile device/UE, see Rayavarapu para 0018, 0108 and 0133 – 0140 and 0234 – 0236) in a connected state with respect to the communication network (reads on initially the UE has an active /non-suspended connection with EUTRAN, see Rayavarapu para 0234); and receiving a first signal (reads on the combination of the EUTRAN/RAN/eNB node transmitting RRC connection data to at least one other network component and sending a connection suspend command to the UE/mobile device suspending the UE/mobile device, see Rayavarapu para 0041, 0124 and 0234) from a first radio access node  (reads on from the EUTRAN/RAN/eNB node, see Rayavarapu para  0040 – 0041, 0124 and 0234) in the communication network indicating that the connected state is to be suspended (reads on the UE receives a connection suspend command message from the EUTRAN/RAN/eNB node, see Rayavarapu para  0040 – 0041, 0124 and 0234), the first signal comprising: information identifying a security algorithm configuration to be used for encrypting data (reads on the combination of the RAN node transmitting RRC connection data to at least one other network component and sending a connection suspend command suspending the UE/mobile device with at least the security context/security parameters including the encryption algorithm being stored at the UE and/or the EUTRAN, see Rayavarapu para 0013, 0041, 0124 and 0234); and information for use in determining a first key for encrypting data to be sent between the (reads on the combination of the RAN node transmitting RRC connection data to at least one other network component and sending a connection suspend command suspending the UE/mobile device with at least the security context/security parameters including keys being stored at the UE and/or the EUTRAN, see Rayavarapu para 0013, 0041, 0124 and 0234) terminal device (reads on a mobile device/UE which is a network component, see Rayavarapu para 0018, 0108, 0124 and 0133 – 0140 and 0234 – 0236) and the first radio access node  (reads on from the EUTRAN/RAN/eNB node, see Rayavarapu para 0040 – 0041, 0124 and 0234) and another radio access node in the communication network (reads on the eNB to which the UE was connected when the RRC connection was previously suspended or in communication with a new eNB, see Rayavarapu para 0124 and 0135) if the connected state is resumed (reads on when the connection between the UE and the eNB is reestablished, see Rayavarapu para 0236); however, integrating the teachings of Rayavarapu do not overcome the deficiencies of the prior art of record.
 Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



                                                                                                                                                                                            
/BRIAN F SHAW/Primary Examiner, Art Unit 2496